DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 3, 8, and 10, the limitation “the cap end asymmetrically disposed along the cap end” is unclear. It is not clear how a structure could be disposed around itself. The specification repeats verbatim the limitation. For Examination purposes the Examiner assumes the applicant meant to claim – the cap opening is asymmetrically disposed along the cap end, for example what is shown in figure 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2016/0287478 (Fernandez).
In re claim 1, Fernandez discloses liquid medicament dispenser without a washer (figs.3-5), comprising:
a tubular barrel (12, fig.3) extending from a plunger end (at 14) to a cap end (at 18) having a cap opening (opening defining 18a); and 
a plunger (26, fig.4) dimensioned to hermetically engage an inner circumference of the tubular barrel (para.36) so that as the plunger moves between a compacted condition and a partially compacted condition pressure develops therein, thereby urging a flow out through the tubular barrel (para.36, functions presumed to be inherent since the exact structure is disclosed).
In re claim 4, Fernandez discloses the liquid medicament dispenser without a washer of claim 1, wherein the tubular barrel defines a volumetric capacity ranging between one and ten milliliters (para.2).
In re claim 6, see the rejections of claim 1 above as similar reasoning applies, mutatis mutandis.
In re claim 9, see the rejections of claim 4 above as similar reasoning applies, mutatis mutandis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Davis (2016/0067422).
In re claim 2, while Fernandez discloses a cap, the cap seals at the end opposite the cap opening.
Davis teaches another syringe (S) with a cap (10) dimensioned to engage the cap end in a sealed configuration (shown in fig.3), preventing said flow; and the cap being movable between the sealed configuration and an unsealed configuration (not shown but when it is unscrewed from the opening).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Davis in Fernandez for the purpose of providing a cap that self-rights itself thereby making it more accessible to a user after it is dropped and preventing the end which seals the syringe from being dirtied. 
In re claim 3, Davis further teaches the cap opening is asymmetrically disposed along the cap end (fig.2).
In re claim 5, see the rejections of claims 1, 2, and 4 above as similar reasoning applies, mutatis mutandis.
In re claim 7, see the rejections of claim 2 above as similar reasoning applies, mutatis mutandis.
In re claim 8, see the rejections of claim 3 above as similar reasoning applies, mutatis mutandis.
In re claim 10, see the rejections of claims 2, 3, and 4 above as similar reasoning applies, mutatis mutandis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art is relevant to the invention as claimed and disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753